DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3, and 4 each require at least an image pickup apparatus comprising: an image pickup member having a first main surface and a second main surface on an opposite side of the first main surface and including an image pickup device, an external electrode being arranged on the second main surface and configured to output an image pickup signal; and a laminated optical member having an incident surface and an emitting surface, light entering the incident surface, the emitting surface being on an opposite side of the incident surface, a plurality of optical members being fixed in fixed areas around respective optical path areas, the emitting surface being fixed to the first main surface, wherein the emitting surface is larger than the first main surface, each of the fixed areas is frame-shaped and includes a first area and a second area, the first area being closer to an optical surface central axis than to an optical axis of the plurality of optical members, the optical surface central axis being a central axis of the emitting surface, the second area being closer to the optical axis than to the optical surface central axis, a width of the first area being greater than a width of the second area, in 
The prior arts on record teach the following: an image pickup apparatus comprising: an image pickup member having a first main surface and a second main surface on an opposite side of the first main surface and including an image pickup device, an external electrode being arranged on the second main surface and configured to output an image pickup signal.


Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jared Walker/Primary Examiner, Art Unit 2426